Case 7:19-cv-00877-JPJ-PMS Document 77 Filed 10/23/20 Page 1 of 3 Pageid#: 353




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ROANOKE DIVISION

 COREY D. BLACK,                                 )
                                                 )
                                                 )
                    Plaintiff,                   )      Case No. 7:19CV00877
                                                 )
 v.                                              )      OPINION AND ORDER
                                                 )
 NEW RIVER VALLEY REGIONAL                       )      By: James P. Jones
 JAIL, ET AL.,                                   )      United States District Judge
               Defendants.                       )
                                                 )

       Corey D. Black, Pro Se Plaintiff.

       In this prisoner civil rights action under 42 U.S.C. § 1983, three defendants

 have either not been served or have not filed a responsive pleading: Rebecca Jarvis,

 James Keen, and Brooke Carroll.        Upon review of the plaintiff’s allegations,

 however, I conclude that as to these defendants, the case must be dismissed for

 failure to state a claim upon which relief could be granted.

       To state a cause of action under § 1983, a plaintiff must establish that he has

 been deprived of rights guaranteed by the Constitution as a result of conduct

 committed by a person acting under color of state law. See West v. Atkins, 487 U.S.

 42, 48 (1988). “[A] plaintiff must plead that each Government-official defendant,

 through the official’s own individual actions, has violated the Constitution.”

 Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009).
Case 7:19-cv-00877-JPJ-PMS Document 77 Filed 10/23/20 Page 2 of 3 Pageid#: 354




       After reviewing Black’s initial Complaint, the court notified him of these

 requirements and granted him an opportunity to file an Amended Complaint. The

 Order expressly advised Black that his allegations needed to include a description of

 personal conduct each defendant took to violate his rights. Black filed an Amended

 Complaint and later, a Second Amended Complaint in which he named Jarvis, Keen,

 and Carroll among the defendants. In this document, however, Black does not

 identify any action that Keen or Carroll allegedly took in violation of his

 constitutional rights. He mentions these individuals only in the list of defendants

 and states that they are “mental health” workers at the jail. Second Am. Compl. 2,

 ECF No. 45.

       Similarly, Black mentions Jarvis in the list of defendants; states that she has

 something to do with “PREA,” the Prison Rape Elimination Act; and alleges that

 she “knows about this complaint.” Id. He also states that Jarvis, among others, told

 a jail captain to allow Black to call the local magistrate about an unspecified indecent

 exposure incident. See id. at 9. Black does not describe any action that Jarvis took

 or failed to take that violated his constitutional rights.

       The court is required to dismiss any action or claim filed by a prisoner against

 a governmental entity or officer if the court determines the action or claim is

 frivolous, malicious, or fails to state a claim on which relief may be granted. 28

 U.S.C. § 1915A(b)(1). Based on the foregoing, it is ORDERED that this action is


                                             -2-
Case 7:19-cv-00877-JPJ-PMS Document 77 Filed 10/23/20 Page 3 of 3 Pageid#: 355




 hereby DISMISSED as to defendants REBECCA JARVIS, JAMES KEEN, and

 BROOKE CARROLL, pursuant to 28 U.S.C. §1915A(b)(1), for failure to state a

 claim upon which relief could be granted. Those defendants shall be terminated as

 parties to this case.

                                              ENTER: October 23, 2020

                                              /s/ JAMES P. JONES
                                              United States District Judge




                                        -3-
